On Petition for Rehearing
It appears from the petition for rehearing filed by the petitioner, seeking review of this court’s prior order dismissing petitioner’s petition for certiorari, that there is some confusion in the trial court as to the effect to be given to our prior order of dismissal.
The petition for rehearing is denied, but neither the denial of this petition nor the dismissal of the original petition for cer-tiorari are to be considered as determinative of the question involved. Neither is the dismissal of the petition for certiorari to be considered as establishing the law of the case nor approving the actions of the trial judge in striking the claim for punitive damages against the respondent City. The petition for certiorari was dismissed for failure to demonstrate a departure by the trial judge from the essential requirements of the law sufficient to invoke the jurisdiction of this court under such original proceedings.
Petition for rehearing denied.